UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly Report PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30563 DELTA INTERNATIONAL OIL & GAS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 14-1818394 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16427 North Scottsdale Road, Suite 410, Scottsdale, AZ (Address of principal executive offices) (Zip Code) (480) 483-0420 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The number of shares outstanding of the issuer's common stock, $0.0001 par value per share, was 32,338,826 as of May 14, 2014. DELTA INTERNATIONAL OIL & GAS INC. INDEX Page Part I.Financial Information 1 Item 1. Financial Statements. 1 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 (unaudited) 2 Consolidated Statements of Operations for the three months Ended March 31, 2014 and 2013 (unaudited) 3 Consolidated Statements of Cash Flows for the three months Ended March 31, 2014 and 2013 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4.Controls and Procedures. 11 Part II. Other Information 12 Item 6.Exhibits. 12 Signatures 13 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The results of operations for the three months ended March 31, 2014 and 2013 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 DELTA INTERNATIONAL OIL & GAS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets: Cash $ $ Receivable from sale of bidding rights and oil and gas properties Total current assets Investment in mineral properties Investments in unproved oil and gas properties Investment in oil refinery Property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Notes payable Liabilities for uncertain tax positions Total current liabilities Long-term deferred tax liability Long-term debt payable to related parties Total liabilities Stockholders' Equity: Preferred stock $0.0001 par value-authorized 10,000,000 shares; no shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively - - Common stock $0.0001 par value - authorized 250,000,000 shares; 32,338,826 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements 2 DELTA INTERNATIONAL OIL & GAS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Costs and Expenses: General and administrative $ $ Loss from operations ) ) Other Income (Expense): Foreign exchange gain (loss) ) ) Interest expense ) ) Other Expense ) ) Loss before income taxes ) ) Provision for income taxes - Net Loss $ ) $ ) Net income (loss) per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average common shares – Basic & Diluted The accompanying notes are an integral part of the unaudited consolidated financial statements 3 DELTA INTERNATIONAL OIL & GAS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months ending March 31, Net earnings (loss) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) Net change in other comprehensive income (loss) ) Comprehensive income (loss) $ ) $ ) The accompanying notes are an integral part of the unaudited consolidated financial statements 4 DELTA INTERNATIONAL OIL & GAS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months ending March 31, Cash flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation Changes in operating assets and liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sales of oil and gas properties and bidding rights - Net cash provided by (used in) investing activities - Cash flows from financing activities: Net cash provided by financing activities - - Effect of Exchange Rates on Cash Net increase in cash ) Cash - Beginning of period Cash - End of period $ $ Changes in operating assets and liabilities consists of: (Increase) decrease in advances and other receivables $
